  Case 20-03339       Doc 33  Filed 10/30/20 Entered 11/02/20 08:36:28              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                             )         BK No.: 20-03339
RENEE BUCHBINDER,                  )
                                   )         Chapter: 7
                                   )
                                             Honorable A. Benjamin Goldgar
                                   )
                                   )         Lake County
         Debtor(s)                 )
 ORDER GRANTING MOTION TO EXTENDI TIME FOR THE U.S. TRUSTEE TO OBJECT
                                TO DISCHARGE
   UNDER 11 U.S.C. § 727 AND FILE A MOTION TO DISMISS UNDER 11 U.S.C. § 707
       This matter coming to be heard on the motion of the United States Trustee, due notice having
been given, and the court being fully advised in the premises, IT IS HEREBY ORDERED:

 1. The motion is granted.

  2. The deadline for the United States Trustee to file a complaint objecting to Debtor's discharge under
11 U.S.C. § 727 is extended to and including January 8, 2021; and

  3. The deadline for the United States Trustee to file a motion to dismiss under 11 U.S.C. § 707 is
extended to and including January 8, 2021.




                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: October 30, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Ha M. Nguyen
 OFFICE OF THE U.S. TRUSTEE
 219 S. Dearborn, Room 873
 Chicago, Illinois 60604
 312-886-3320
